                               Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 1 of 15
                                        Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                            DATE       SOURCE

AR00001   Redwood City Salt Plant Jurisdictional Determination, with cover letter from Andrew Wheeler, EPA, to R.D.      2019-03-01   EPA
          James, Army
AR00016   Cargill JD Request letter (2 attachments and 25 exhibits listed seperately)                                    2012-05-30   Redwood City Saltworks

AR00023   Letter Attachment A: Letter to Alicia Aguirre, Mayor, City of Redwood City on Withdrawal of Proposal           2012-05-04   Redwood City Saltworks
          (May 4, 2012)
AR00027   Letter Attachment B: Approved JD Submission May 30, 2012                                                       2012-05-30   Redwood City Saltworks

AR00069   Letter Exhibit 1: Map of San Francisco Bay Area                                                                             WRA, Inc.

AR00071   Letter Exhibit 2: Map of Redwood City Salt Plant                                                               2012-02-17   WRA, Inc.

AR00073   Letter Exhibit 3: Overview of Former and Current Salt Production Areas                                         2012-02-07   WRA, Inc.

AR00075   Letter Exhibit 4: Map of Redwood City Salt Plant Area Prior to Salt Construction                                            WRA, Inc.

AR00077   Letter Exhibit 5: Early History Report                                                                         2012-02-27   WRA, Inc.

AR00103   Letter Exhibit 6: Summary of Historic Levee Construction                                                        2012-02     WRA, Inc.

AR00105   Letter Exhibit 7: Marsh Elevations Report                                                                      2012-02-27   WRA, Inc.

AR00113   Letter Exhibit 8: War Department Permit issued to Stauffer Chemical Company (“1940 Permit”)                    1940-01-16   War Dept.

AR00118   Letter Exhibit 9: Exhibit 9 Listings of Navigable Waters in the South Pacific Division (1932, 1958, 1965,       various     War Dept. / ACOE
          1971)
AR00141   Letter Exhibit 10: Exhibit 10 Redwood City Salt Plant Crystallizer Grading Drawings 772 (1949)                  1949-00     Leslie Salt Company

AR00145   Letter Exhibit 11: Corps SF District Public Notices No. 71-22 (June 11, 1971) and No 71-22(a) (Jan 18, 1972)    various     ACOE

AR00148   Letter Exhibit 12: Letter from Clarke to Reuss, House Subcomm on Conservation and NR (Feb 9, 1972)             1972-02-09   ACOE

AR00153   Letter Exhibit 13: Statement by Col Charles Roberts to Fremont Recreation Commission (Jan 20, 1971)            1971-01-20   ACOE




                                                                            Page 1 of 15
                              Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 2 of 15
                                        Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                          DATE       SOURCE

AR00164   Letter Exhibit 14: Secretary of War, Reports on Prelim Exam and Survey of Redwood City Harbor (1917)          1917-00     War Dept.

AR00188   Letter Exhibit 15: Statement of Brig Gen Glasgow before Subcomm on Conservation and NR (Aug 20,              1969-08-20   ACOE
          1969)
AR00208   Letter Exhibit 16: Letter Col Roberts to SF Bay Conservation and Development Commission (Dec 9, 1970)        1970-12-09   ACOE

AR00211   Letter Exhibit 17: Defendants’ Admission No 16, Leslie Salt Co v. Froehlke, (Mar 17, 1974)                   1974-03-14   ACOE

AR00217   Letter Exhibit 18: Report Appl for Permit Hahn (Apr 25, 1975), Flertzheim to Barrett (May 7, 1975)           1975-05-07   ACOE

AR00222   Letter Exhibit 19: Memorandum from Steven L. Stockton to South Pacific Division Commander, The               2009-10-02   ACOE
          “normal circumstances” concept as applied to Cargill’s plant site at Redwood City (Oct 2, 2009)
AR00231   Letter Exhibit 20: Memorandum from Daniel W. McGovern, EPA Region 9, Geographical Extent of CWA              1989-02-10   EPA
          Jurisdiction at Bolsa Chica, CA (Feb 10, 1989)
AR00326   Letter Exhibit 21: Excerpts, Preliminary Jurisdictional Determination Form for Redwood City Salt             2010-01-21   DMB Saltworks
          Production Facility by DMB Saltworks
AR00354   Letter Exhibit 22: Letter from Jane Hicks, ACOE, SFD, to David Smith, DMB Associates, File 26726S,           2010-04-14   ACOE
          Ppreliminary Jurisdictional Determination
AR00360   Letter Exhibit 23: Michael Josselyn 2002 Special Aquatic Habitat Assessment (June 2002)                       2002-06     WRA, Inc.

AR00376   Letter Exhibit 24: WRA, Inc., Evaluation of Saltworks Hydrologic, Physical, Chemical, and                    2012-02-27   WRA, Inc.
          Biological/Ecological Functions and Effects on Surrounding Areas (Feb. 27, 2012)
AR00381   Letter Exhibit 25: Letter to Alicia Aguirre, Mayor, City of Redwood City on Withdrawal of Proposal (May 4,   2012-05-04   Redwood City Saltworks
          2012)
AR00385   Saltworks PJD Package submittal (Final)                                                                      2009-11-12   ACOE

AR00480   Regulatory Guidance Letter No. 16-01                                                                          2016-11     ACOE

AR00488   Email from Major General John W. Peabody, ACOE, to Kenneth J. Kopocis, Deputy Assistant Administrator        2015-03-18   ACOE
          for Water, EPA
AR00491   Major General John W. Peabody, ACOE, “Basis for Clean Water Act and Rivers and Rivers and Harbors Act        2015-03-18   ACOE
          of 1899 Section 10 Approved Jurisdictional Determination, Redwood City Saltworks”
AR00500   Major General John W. Peabody, ACOE, “Basis for Rivers and Harbors Act of 1899 Section 10 Approved           2015-03-19   Cargill / DMB
          Jurisdictional Determination, Redwood City Saltworks” ("ACOE RHA JD")




                                                                          Page 2 of 15
                             Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 3 of 15
                                       Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                       DATE        SOURCE

AR00505   ACOE RHA JD - Attachment 1: Saltworks Request for AJD 20120530                                            2012-05-30    ACOE

AR00512   ACOE RHA JD - Attachment 2: Jo-Ellen Darcy, Assistant Secretary of the Army (Civil Works), Memorandum     2014-11-07    ACOE
          for the Chief of Engineers, Subject: Redwood City, California; Direction for Processing Cargill, Inc's
AR00514   ACOE RHA JD - Attachment 3: Map, Approved Jurisdictional Determination; Redwood City Salt Plant           2015-03-19    ACOE

AR00515   ACOE RHA JD - Attachment 4: Memorandum from Earl H. Stockdale, Chief Counsel, ACOE, “Legal                2014-01-09    ACOE
          Principles to Guide the Approved Jurisdictional Determination for the Redwood City Salt Plant”
AR00540   ACOE RHA JD - Attachment 5: Memorandum from Earl H. Stockdale, Chief Counsel, ACOE, “Supplement to        2015-04-03    ACOE
          ‘Legal Principles to Guide the Approved Jurisdictional Determination for the Redwood City Salt Plant’ 9
AR00547   ACOE RHA JD - Attachment 6: Josselyn Analysis 20120829 (attachment to Cargill/DMB JD request)             2012-08-29    Cargill / DMB

AR00558   ACOE RHA JD - Attachment 7: Public notices and Jan 16, 1940 permit for Stauffer Chemical Co application   1939-12-09    War Dept.
          for permit to place dam on First Slough
AR00564   ACOE RHA JD - Attachment 8: Calvin Fong, Chief, Regulatory Functions Branch, Regulatory Functions         1983-05-25    ACOE
          Bulletin Memorandum: Regulatory Functions Policy on Section 10 Jurisdiction Behind Dikes (Levees)
AR00566   ACOE RHA JD - Attachment 9 - Omaha District GIS analysis double sided sloughs                                           ACOE

AR00575   NAO-RFA FORM_Redwood City Salt Plant                                                                      2015-03-19    ACOE

AR00577   San Francisco Estuary Institute, Redwood City Saltworks Technical Memo                                    2016-03-22    SFEI

AR00639   ACOE, San Francisco District - Permit summary for South Bay projects from 1905-2010 (Information from     2013-06-20    ACOE
          Calvin Fong Declaration in support of Motion for Partial Summary Judgement, Cargill v. Shannon, No.
AR00645   1947 RHA Section Permit Issued to Leslie Salt Company                                                     1947-04-28    US War Dept

AR00651   Notice of Public Hearing and NPDES Application for Leslie Salt Company, Redwood City Facility Wet Weather Discharge
                                                                                                                     1982-09-30   SF RWQCB

AR00663   WDID 2417125001, Order No. 82-59, NPDES No. CA0028690, Waste Discharge Requirements for Leslie             1982-11      SF RWQCB
          Salt Company, Redwood City Facility
AR00667   WDID 2417125001, Order No. 88-163, NPDES No. CA0028690, Waste Discharge Requirements for Leslie            1988-11      SF RWQCB
          Salt Company, Redwood City Facility
AR00678   Notice of Intent for Existing Facility Operators to Comply with the Terms of the General Permit to        1997-06-11    SWRCB
          Discharge Stormwater Associated with Industrial Activity, WQ Order No. 97-03-DWQ (includes NOI dated




                                                                        Page 3 of 15
                               Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 4 of 15
                                         Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                            DATE       SOURCE

AR00686   CIWQS - NPDES LT970626 for CARGILL SALT DIVISION (historical)                                                  2015-10-20   SF RWRCB

AR00688   Annual Report for Storm Water Discharges Associated with Industrial Activities (Redwood City Plant) 2008-      2009-06-30   SF RWRCB
          09
AR00722   Annual Report for Storm Water Discharges Associated with Industrial Activities (Redwood City Plant) 2009-      2010-07-08   SF RWRCB
          10
AR00756   Annual Report for Storm Water Discharges Associated with Industrial Activities (Redwood City Plant) 2012-      2013-07-01   SF RWRCB
          13
AR00796   Cargill Salt's Completed 2001-02 Maintenance Report (with oversize map excerpts)                                2002-08     Cargill

AR00840   Department of the Army Regional Permit No. 17040E98                                                            1988-08-30   ACOE

AR00852   Department of the Army Regional Permit No. 19009S98                                                            1995-07-10   ACOE

AR00874   Department of the Army authorization for coverage under Nationwide Permits 3 and 18, File No. 2008-            2008-04-16   ACOE
          00146S
AR00888   Department of the Army authorization for coverage under Nationwide Permits 3 and 18, File No. 2008-            2008-11-25   ACOE
          00146S
AR00904   Department of the Army Permit, File No. 2008-00160S, with cover letter                                         2010-09-10   ACOE

AR00912   Cover Letter to the Cargill Maintenance Work Plan 2015-2016, ACOE Permit 2008-00146S                           2015-02-26   Cargill

AR00915   Advance Notification of Proposed Work, Cargill Salt’s June 2014-May 2015 Maintenance Work Plan, ACOE           2014-02-26   Cargill
          Permit 2008-00146S
AR00933   Cargill Salt Completed Work Plan, June 2013-May 2014, ACOE Permit 2008-00146S                                  2014-07-30   Cargill

AR00953   Cargill Salt Completed Work Plan, June 2014-May 2015, ACOE Permit 2008-00146S                                  2015-07-30   Cargill

AR00993   Letter from Cargill to Lt. Col. Michael J. Walsh, District Engineer, San Francisco District, ACOE              1995-01-13   Cargill

AR01001   Letter from Pat Mapelli, Cargill, to Lt. Col. Torrey DiCiro, ACOE, re Cargill Levee Maintenance Permit 2008-   2010-09-07   Cargill
          00160S
          (No pages AR01005-AR01014 due to faulty numbering)




                                                                             Page 4 of 15
                              Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 5 of 15
                                        Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                            DATE       SOURCE

AR01015   Permit No. 4-93 (Mar. 14, 1995, as amended through Aug. 29, 2002), Amendment Three to Permit No. 4-            2002-08-29   SF BCDC
          93
AR01053   Permit No. 4-93 (Mar. 14, 1995, as amended through Nov. 1, 2006), Amendment Three to Permit No. 4-93           2006-11-01   SF BCDC
          (pp. 19-20)
AR01055   Email from Jason Brush, EPA, to Jane Hicks, David Smith, Barbara Ransom                                        2012-10-30   EPA

AR01056   Report of Levee Integrity, Bittern Storage Facilities, San Francisco Bay Area, California, Purcell, Rhoades    1986-04-01   Leslie Salt Company
          and Associates, prepared for Leslie Salt Company
AR01107   Letter from Mr. Robert Douglass, Cargill Salt, to Lt. Col. Timothy S. O’Rourke, District Engineer, ACOE, San   2002-02-28   Cargill
          Francisco District, re Disclaimer of Jurisdiction for Cargill’s Redwood City Plant Site
AR01113   Letter from Benjamin Grumbles to Secretary Woodley, ACOE (re Los Angeles River special case)                   2008-12-03   EPA

AR01115   Letter from Jared Blumenfeld, EPA, to Col. Mark Toy, District Engineer, Los Angeles Dist., ACOE (re Santa      2010-07-06   EPA
          Cruz River special case)
AR01116   Letter from Jane Hicks, ACOE, San Francisco District, to David Smith, DMB Pacific Ventures, File 26726S,       2014-03-13   ACOE
          requesting information on salt making activities
AR01117   Letter from Jane Hicks, ACOE, San Francisco District, to David Smith, DMB Pacific Ventures, File 26726S,       2012-07-31   ACOE
          confirming receipt of JD request, requesting site information, and providing information pertaining to
AR01489   DMB Pacific Venture’s August 29, 2012 Letter to Jane Hicks, Chief, Regulatory Division, ACOE SFD, with         2012-08-29   DMB
          Attachment A
AR01509   Attachment B to DMB Pacific Venture’s August 29, 2012 Letter to Jane Hicks                                     2012-08-29   DMB

AR01980   SPD CDR Commander's Read-Ahead Cover Sheet Saltworks, with fact sheet and aerial photo                         2014-02-12   ACOE

AR01984   Memorandum from Jared Blumenfeld, Region 9, to Nancy Stoner Office of Water, Special Case                      2014-05-14   EPA
          Designation - Redwood City Salt Plant Site, San Francisco Bay
AR01985   Memorandum from Nancy Stoner, Office of Water, to Jared Blumenfeld, Special Case Designation                   2014-05-30   EPA
          Redwood City Salt Plant Site
AR01986   Briefing Materials in Support of Request for AJD for DMB Redwood City Saltworks                                2014-06-01   Redwood City Saltworks

AR02010   Letter from Jared Blumenfeld, Region 9, to John C. Morrow, ACOE, San Francisco District, Redwood City          2015-03-18   EPA
          Salt Plant Special Case
AR02011   Letter from David Smith, Redwood City Saltworks, to John Peabody , ACOE, and Ken Kopocis, EPA re               2015-03-19   Redwood City Saltworks
          special case decision




                                                                            Page 5 of 15
                              Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 6 of 15
                                        Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                         DATE       SOURCE

AR02014   Letter from Jared Blumenfeld, Region 9, to John C. Morrow, ACOE, San Francisco District, re Corps           2015-04-16   EPA
          Redwood City Salt Plant Records
AR02016   Letter from David Smith to Sylvia Quast and Jessica Kao, EPA, Region 9 re Special Case                      2015-07-29   Redwood City Saltworks

AR02020   Email from Sylvia Quast, EPA, Region 9, to Roger Martella, follow up from yesterday, with reply             2015-10-01   EPA

AR02022   Email from Roger Martella to EPA, Fwd_ Follow up, with 8 attachments                                        2015-10-21   Cargill / DMB

AR02036   Email from Eneas Kane, DMB, to Jessica Kao, EPA, Region 9, Fwd: Saltworks                                   2017-02-22   DMB

AR02038   EPA Response to " Legal Principles to Guide the Approved Jurisdictional Determination for the Redwood       2017-01-13   EPA
          City Salt Plant" of January 9, 2014, US Army Corps of Engineers, with cover letter
AR02048   Letter from David Smith, DMB Pacific Ventures, to Regulatory Division, ACOE, San Francisco District, File   2014-03-20   DMB
          26726S, responding to request for information on salt making activities
AR02050   Figure 1. Redwood City Salt Ponds Site Map                                                                  2016-11-21   EPA

AR02051   Figure 2. Redwood City Salt Ponds Regional Map                                                              2016-11-21   EPA

AR02052   Figure 3. Redwood City Salt Ponds History of Site Development (from AJD Application, Ex. 6)                 2016-11-21   EPA

AR02053   Figure 4a. Vertical and Horizontal Depth Characterization of Redwood City Salt Ponds in Relation to Mean    2016-11-21   EPA
          High Water, Index to Survey Transects
AR02054   Figure 4b. Vertical and Horizontal Depth Characterization of Redwood City Salt Ponds in Relation to Mean    2016-11-21   EPA
          High Water, Transects 1-4
AR02055   Figure 5. Outline of Contemporary Salt Ponds Boundaries Overlaid on 1897 USCGS T-Sheet Resurvey             2016-11-21   EPA

AR02056   Figure 6. Historic Tidal Channels Digitized from 1857 T-Sheet. Channel Depths in First Slough are Derived   2016-11-21   EPA
          from the 1858 H-Sheet. Details of Channel Depth in First Slough
AR02057   Figure 7. Historic Places of Interest in Proximity to Redwood City Salt Ponds                               2016-11-21   EPA

AR02058   Figure 8a. Sequential Depiction of The Mallard accessing Salt Ponds via Dredge Locks                        2016-11-21   EPA

AR02059   Figure 8b. Sequential Depiction of The Mallard accessing Salt Ponds via Dredge Locks, Cont.                 2016-11-21   EPA




                                                                          Page 6 of 15
                              Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 7 of 15
                                        Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                         DATE       SOURCE

AR02060   Figure 9. Trophic Structure of Redwood City Salt Ponds                                                      2016-11-21   EPA

AR02061   Figure 10. (a) Two gray foxes (Urocyon cinereoargenteus) on Redwood City salt works levee road adjacent     2013-02-02   Matt Leddy
          to Pond 10
AR02061   Figure 10. (a) Single gray fox on levee road adjacent to Pond 10, Redwood City salt ponds                   2016-03-14   EPA

AR02062   Figure 11. Federally endangered snowy plover, Charadrius alexandrinus, foraging and roosting in             2016-11-22   EPA
          Crystallizer 1
AR02063   Table 1. Table of Monthly Precipitation for Redwood City for the Period 2005 to Present                     2016-11-21   EPA

AR02064   Table 2. Bird species observed at the Redwood City Salt Pond site, their status, foraging guild, observed   2016-11-21   EPA
          activity, and recorded occurrence from nearby tidal waters and/or salt ponds
AR02065   Table 3. Waterbird Counts in Selected Redwood City Salt Ponds between December 2009 and April 21,           2016-11-21   EPA
          2016 (136 observation days)
AR02066   Table 4. Classification of core salinity ranges of waterbird species observed within Redwood City Salt      2016-11-21   EPA
          Ponds from Leddy (2016) and eBird (2016)
AR02069   Field notes, October 2015 – February 2016, by Robert A. Leidy, EPA                                           2015-16     EPA

AR02081   RWC Pond 7B data Leddy through Jan 7, 2016                                                                  2016-03-07   Matt Leddy

AR02100   RWC Pond 7C data Leddy through Jan 7, 2016                                                                  2016-03-07   Matt Leddy

AR02164   RWC Pond 10 data Leddy through Jan 7, 2016                                                                  2016-03-07   Matt Leddy

AR02211   R. Leidy Photos - Redwood City Saltworks 10.23.2015                                                         2015-10-23   EPA

AR02231   R. Leidy Photos - Redwood City Saltworks 11.03.2015                                                         2015-11-03   EPA

AR02307   R. Leidy Photos - Redwood City Saltworks 11.25.2016                                                         2015-11-25   EPA

AR02351   R. Leidy Photos - Redwood City Saltworks 12.14.2015                                                         2015-12-14   EPA

AR02406   R. Leidy Photos - Redwood City Saltworks 01.07.2016                                                         2016-01-07   EPA




                                                                           Page 7 of 15
                              Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 8 of 15
                                        Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                         DATE       SOURCE

AR02478   R. Leidy Photos - Redwood City Saltworks 01.15.2016                                                         2016-01-15   EPA

AR02526   R. Leidy Photos - Redwood City Saltworks 01.21.2016                                                         2016-01-21   EPA

AR02575   Petes Harbor photo 2013017003                                                                                            San Mateo Co Historical
                                                                                                                                   Association
AR02576   Letter from Erica A. Maharg, San Francisco Baykeeper, and Carin High, CCCR, to Jared Blumenfeld, EPA,       2015-10-14   Baykeeper and CCCR
          Redwood City Saltworks Jurisdictional Determination ("Baykeeper Letter")
AR02593   Peter R. Baye, Ph.D., Regulatory Analysis of Clean Water Act Section 404 and Rivers and Harbors Act         2010-04-01   CCCR
          Section 10 Jurisdiction at Redwood City Salt Ponds, San Mateo County, California (Letter Exhibit 1)
AR02637   DEPARTMENT OF THE ARMY PERMIT 11-30-95 (Letter Exhibit 2)                                                   1995-11-30   ACOE

AR02642   Ver Planck, W.E., Salt in California, State of CA Department of Natural Resources, Div of Geology and        1957-00     State of CA
          Mines, Bulletin 175 (Letter Exhibit 3)
AR02662   Excerpt from Wetlands Research Associates report re dredge locks (Letter Exhibit 4)                           2000-      Wetlands Research Associates

AR02670   Memoradum for Record - Permitting History, Mallard Use of Redwood City Ponds, and Dredge Lock Access                     ACOE
          (Letter Exhibit 5)
AR02677   Cargill Salt pond colors - www.cargill.com (Letter Exhibit 6)                                                 2005-      Cargill

AR02681   Waterbird Counts in Select Redwood City Saltworks Ponds 2009 - 2015 (Letter Exhibit 7)                        2015-      Matt Leddy

AR02683   A Geographic History of San Lorenzo Creek Watershed, Robin Grossinger and Elise Brewster, SFEI, for the     2003-12-01   SFEI
          Alameda County Flood Control and Water Conservation District (Letter Exhibit 8)
AR02709   Peter R. Baye, Ph,D., Baylands Ecosystem Species and Community Profiles (Letter Exhibit 9)                               as noted

AR02719   Letter from John K. Van De Kamp, Attorney General, to Alan R. Pendleton, Executive Director of BCDC, Re:    1986-07-03   CA Attorney General
          Request for an Informal Opinion Regarding BCDC Salt Pond Jurisdiction (Letter Exhibit 10)
AR02742   Mercury News, "Cargill fined by state over toxic spill into bay," by Paul Rogers (Letter Exhibit 11)        2006-06-01   as noted

AR02746   San Francisco Bay National Wildlife Refuge Annual Narrative Report for 1988, U.S. Fish & Wildlife Service     1988-      USFWS
          (Letter Exhibit 12)
AR02801   Management and Conservation of San Francisco Bay Salt Ponds: Effects of Pond Salinity, Area, Tide, and        2002-      as noted
          Season on Pacific Flyway Waterbirds, by Warnock, et al., in Waterbirds 25 (Special Publication 2): 79-92,




                                                                          Page 8 of 15
                              Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 9 of 15
                                        Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                    DATE       SOURCE

AR02816   Letter from Calvin C. Fong, ACOE, to Radford (Skid) Hall, ACIP, re ACOE jurisdiction over Pond 10 -    1996-11-07   ACOE
          Westpoint Site (Letter Exhibit 14)
AR02819   Approved JD Form for Napa Plant Site Restoration Project, 400258N (Letter Exhibit 15)                  2008-04-21   ACOE

AR02828   Dept. of Army Permit for CA DFG, 400258N (Letter Exhibit 16)                                           2008-05-09   ACOE

AR02836   Public Notice for Phase I - South Bay Salt Pond Restoration Project (Letter Exhibit 17)                2008-01-15   ACOE

AR02842   Peter R. Baye, Ph,D., Analysis of Clean Water Act Section 404(b)(1) Special Aquatic Sites Status of     2010-01     CCCR
          Redwood City Saltworks Site, prepared for CCCR
AR02866   Letter from Jane Hicks, SFD Corps, to Peter Baye re File No 2008-00160S                                2010-08-19   ACOE

AR02868   Appointment: "Next Steps on Redwood City Jurisdiction" from David Fotouhi, EPA                         2018-07-10   EPA

AR02869   Appointment: ‘Redwood City j.d.” from David Fotouhi, EPA                                               2018-08-01   EPA

AR02870   Letter from Senator Diane Feinstein to Andrew Wheeler, EPA, re Redwood City salt ponds                 2018-12-18   Sen. Feinstein

AR02872   Letter from Congresswoman Jackie Speier to Andrew Wheeler, EPA, re Redwood City salt ponds             2018-12-19   Rep. Speier

AR02873   Letter from Edgar Washburn to ACOE                                                                     2003-08-17   Cargill

AR02883   Letter from Max R. Blodgett, ACOE, to Robert C. Douglass, Cargill Salt Div., MFR File No. 20275E29 -   1994-12-20   ACOE
          Jurisdiction at Cargill Napa plant, east side
AR02887   MFR File No. 20275E29, Dec. 20, 1994 "Jurisdiction at Cargill Napa plant, east side"                   1994-12-20   ACOE

AR02897   ERG / Towill Inc., Determination of MHW and Land Surveying Investigation Redwood City Salt Works        2016-06     ERG / Towill Inc.

AR02939   1857 USGS T-sheet (T664)                                                                                            USGS

AR02940   Digitized 1857 USGS t-sheet (T664) of project boundary with current pond configurations                             EPA

AR02941   Marsh Channels and depths from Cuyler 1858                                                             2016-03-09   SFEI




                                                                           Page 9 of 15
                             Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 10 of 15
                                        Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                          DATE       SOURCE

AR02942   J. Siu, EPA, personal communication with Bart Lane, private fisherman, January 2016.                         2016-01-06   EPA

AR02943   J. Siu, EPA, personal communication with Becky Ota, CDFW, January 2016                                        2016-01     EPA

AR02944   Redwood City General Plan (excerpt)                                                                          2010-10-11   Redwood City

AR03037   San Francisco Bay Plan, 2012. http://www.bcdc.ca.gov/pdf/bayplan/Plan_Map_7.pdf                               2012-00     BCDC

AR03040   J.Siu, EPA, pers. comm with USFWS and Coastal Conservancy                                                    2016-01-08   EPA

AR03041   2014 Annual Self-Monitoring Report Don Edwards San Francisco Bay National Wildlife Refuge, Fremont,           2015-00     USFWS and USGS
          California, prepared for the California Regional Water Quality Control Board and National Marine Fisheries
AR03103   Email correspondence, between EPA and USFWS staff regarding confirmed sightings of western snowy             2013-07-18   USFWS
          plover adult and chicks on Pond 9 levee
AR03105   Technical Support Document for the Clean Water Rule: Definition of Waters of the United States               2015-05-27   EPA

AR03528   Salt Ponds, Staff Report, October 2005                                                                        2005-10     BCDC

AR03592   YouTube Bird Use                                                                                             2016-05-24   EPA

AR03596   "useful figures"                                                                                             2016-02-25   EPA

AR03600   Discussion Map of Redwood City Salt Plant 9-1-2015                                                           2015-09-01   EPA

AR03601   CA_Palo Alto Topo Sheet 1899                                                                                  1899-0-0    USGS

AR03602   CA_Palo Alto Topo Sheet 1943                                                                                  1943-0-0    USGS

AR03603   Black and white aerial photograph of Cargill's Redwood City Facility, dated 07-29-1946, Pacific Aerial       1946-07-29   Pacific Aerial Survey
          Survey, Oakland, CA
AR03604   Black and white aerial photographs of Cargill's Redwood City Facility, dated 06-03-1955                      1955-06-03   Pacific Aerial Survey

AR03605   Black and white aerial photographs of Cargill's Redwood City Facility, dated 05-02-1972                      1972-05-02   Pacific Aerial Survey




                                                                          Page 10 of 15
                              Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 11 of 15
                                          Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                        DATE       SOURCE

AR03606   T-Sheet User Guide (SFEI Report No. 427), Robin M. Grossinger, Ruth A. Askevold, and Joshua N. Collins,    2005-09-01   SFEI
          SFEI
AR03651   1931 T-Sheet (T-4643)                                                                                      1931-05-08   USCGS

AR03652   Towill, Inc. Project Workplan TD2 v5 1-3-16                                                                2016-01-03   Towill

AR03663   Technical Support Document for the Determination of the Extent of CWA Jurisdiction - Redwood City Salt     2015-09-03   Towill
          Ponds, prepared by Towill, Inc., for EPA
AR03695   Photo Log - Cargill Redwood City Salt Ponds Site Visit of 09-30-2015                                       2015-11-19   PG Environmental

AR03713   Total Number of Birds Counted for Individual Calendar Year (ObservationDays)                               2016-05-03   EPA

AR03714   Memorandum for Regulatory Division, Kevin Knuuti, ACOE Research and Development Center, re Tidal           2014-06-08   ACOE
          Datums at or near the Cargill salt ponds near the Port of Redwood City California
AR03721   Corps Standards and Procedures for Referencing Project Elevation Grades to Nationwide Vertical Datums      2010-12-31   ACOE
          (EM 1110-2-6056)
AR04143   Preliminary Map of Historic Margins of Marshland, San Francisco Bay, California, by Donald Nichols and      1971-00     USGS
          Nancy Wright
AR04144   Preliminary Map of Historic Margins of Marshland - Plate 1                                                  1971-01     USGS

AR04155   Cargill submittal to BCDC for annual maintenance 1992-1993 (6.9.92)                                        1992-06-09   Cargill

AR04161   Declaration of Calvin Fong in Support of Motion for Summary Judgment, Cargill v. Shannon                   1993-05-14   US DOJ

AR04223   Order on Dispositive Motion, Cargill Inc. v. Togo D. West, Jr.                                             1994-07-12   N.D.Cal

AR04240   Letter from Edgar Washburn, Washburn, Briscoe & McCarthy to John H. Eft, ACOE re Cargill Salt/Napa         1993-08-17   Cargill
          Plant Site
AR04250   Jurisdictional Submittal of Cargill, Incorporated - Napa Plant Site                                        1996-11-15   Cargill

AR04285   Letter from Alexis Strauss, EPA Region 9, to William C. Britt, Cargill, Inc.                               2002-07-17   EPA

AR04288   Jurisdictional determination and wetland delineation report for western salt pond 20, Imperial Beach, CA   2008-08-18   Merkel & Assoc.




                                                                              Page 11 of 15
                             Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 12 of 15
                                        Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                            DATE       SOURCE

AR04318   Redwood City Salt Plant Site Timeline of Key Events, 10 June 2014                                              2014-06-10   ACOE

AR04325   Letter from Leonard E. Cardoza, District Engineer, ACOE, San Francisco District, to Robert Douglass, Cargill   1994-07-21   ACOE
          Salt, denying authorization to breach and close the levee at Dredge Lock A7
AR04327   WestPoint Marina Public Notice and CWA Jurisdictional Determination                                            2002-05-17   ACOE

AR04346   Conditional Water Quality Certification for Construction of Westpoint Marina and Boatyard, from SF             2003-05-16   RWQCB
          RWQCB to Mark Sanders
AR04353   Email from MSandHill to Robert Douglass, Cargill, re pond 10 roost mitigation                                  2001-10-10   Cargill

AR04354   Memo from Robert C. Douglass to Mark Sanders re Roosting Island Mitigation (Westpoint Marina)                  2003-11-26   Cargill

AR04356   Dept of the Army Permit Evaluation and Decision Document (Westpoint Marina)                                    2004-03-23   ACOE

AR04371   Public comments on proposed Saltwork project EIR                                                                2011-04     various

AR04516   CCCR comment letter re Saltworks Project Scoping                                                               2011-03-31   CCCR

AR04552   Historical Ecology of Western Santa Clara Valley SFEI_111910                                                   2010-11-10   SFEI

AR04627   Appendix E: Identification and Evaluation of the South San Francisco Bay Solar Salt Industry Landscape, for    2009-03-09   US FWS
          Don Edwards San Francisco Bay NWR
AR04675   SYNTHESES OF SCIENTIFIC KNOWLEDGE for Maintaining and Improving Functioning of the South Bay                   2004-10-0    SFEI
          Ecosystem and Restoring Tidal Salt Marsh and Associated Habitats over the Next 50 Years at Pond and
AR04769   Background Material Cargill Salt Harvesting Facility, Redwood City, California (excerpt)                       2007-12-00   Cargill / Saltworks

AR04775   Summary Results of Cargill Rainwater Crystallizer Discharges at Redwood City, From: S.R. Hansen and            1996-03-25   as noted
          Assoc. March 25, 1996. Reprt of Acute Biomonitoring Test, Rainwater Discharge from Crystallizers
AR04776   5 historic postcards showing Redwood City waterfront or Salt Works                                              various

AR04778   Email from Trevor Greening, Towill Engineering, to Robert Leidy and Brett Moffatt, EPA, Subject: Follow-       2016-02-08   Towill
          up to Question 1
AR04780   DMB Saltworks, Redwood City, CA, Infrastructure, JMH Weiss, Inc., Land Development Consultants                 2001-05-14   DMB




                                                                           Page 12 of 15
                              Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 13 of 15
                                         Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                         DATE       SOURCE

AR04783   Andree Greenberg - RE: Letter requesting for information about activities at Redwood City and Newark        2012-05-01   Cargill
          Plants
AR04789   Jack Castle, et al, "Port of Redwood City History: Still Going Strong…."                                                 as noted

AR04811   Management and Conservation of San Francisco Bay Salt Ponds: Effects of Pond Salinity, Area, Tide, and                   Warnock
          Season on Pacific Flyway Waterbirds, by Warnock, et al. (unpublished version)
AR04849   Elloumi, et al., Abundance and biomass of proaryotic and eukaryotic microorganisms coupled                    2009-      as noted
          withenvironmental factors in an arid multi-pond solar saltern (Sfax, Tunisia), JMBA, Marine Biological
AR04861   Takekawa, J., et al., Dietary flexibility in three representative waterbirds across salinity and depth       2009-06     as noted
          gradients in salt ponds of SF Bay, Hydrobiologia 626:155-168
AR04875   Book chapter: Chapt. 3, Sabkhas, saline mudflats and pans                                                    undated     as noted

AR04879   Dias, M., Use of salt ponds by wintering shorebirds throughout the tidal cycle, Waterbirds 32(4): 531-537     2009-      as noted

AR04887   Litchfield, C., et al., Microbial diversity and complexity in hypersaline environments, J. Industrial         2002-      as noted
          Microbiology and Biotechnology 28: 48-55
AR04895   Stenzel, L., et al., Abundance and distribution of shorebirds in the SF Bay area, Western Birds 33: 69-98     2002-      as noted

AR04925   Untitled typed summary notes on export of organic carbon, nutrients and other food resources vital to         2016-      as noted
          supporting food webs and nutrient recycling
AR04929   Sequoia Audubon Society: A Checklist of the Birds of San Mateo County, CA                                    2006-04     as noted

AR04931   Invertebrates-Chpt. 3: Franciscan Brine Shrimp, by B. Larsson, in Baylands Ecosystem Species and              2000-      as noted
          Community Profiles
AR04933   Barrow, A Memorial and Biographical History of the Coast Counties of Central, 1893                            1893-      as noted

AR05426   Watt and Johnck, "The Bay Area's Solar Salt Industry" in California History, vol 91, no. 2                    2014-      as noted

AR05444   Thebault. J, Schraga, T.S., Cloern, J.E., and E.G. Dunlavey, Primary production and carrying capacity of     2008-00     as noted
          former salt ponds after reconnection to San Francisco Bay, Wetlands, Vol.28, No.3, 2008, pp. 841-851
AR05466   Siegel, S.W. and Bachand, P.A.M., Feasibility Analysis of South Bay Salt Pond Restoration, San Francisco     2002-00     as noted
          Estuary, California, Wetlands and Water Resources, 2002
AR05723   Litchfield, C., et al., Comparative metabolic diversity in two solar salterns, Hydrobiologia 466: 73-80       2001-      as noted




                                                                           Page 13 of 15
                              Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 14 of 15
                                         Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                                DATE       SOURCE

AR05731   Javor, B.j., Industrial microbiology of solar salt production, Journal of Industrial Microbiology and                2002-      as noted
          Biotechnology 28: 42-47 (2002)
AR05737   Takekawa, et al., Trophic structure and avian communities across salinity gradient in evaporation ponds of           2006-      as noted
          the SF Bay estuary, Hydrobiologia 567: 307-327
AR05758   Oren, A., Saltern evaporation ponds as model systems for the study of primary production processes                 2009-06-30   as noted
          under hypersaline conditions, Aquatic Microbial Ecology
AR05770   Asencio, A., Permanent salt evaporation ponds in a semi-arid Mediterranean region as model systems to                2013-      as noted
          study primary production processes under hypersaline conditions, Estuarine, Coastal and Shelf Science,
AR05780   Bosman, A.L., et al, A field experiment demonstrating the influence of seabird guano on intertidal primary           1986-      as noted
          production, Estaurine, Coastal and Shelf Science 23: 283-294
AR05792   Forro, B., et al., The role of aquatic birds in the regulation of trophic relationships of continental soda pans     2008-      as noted
          in Hungary, Acta Zoologica Academiae Hunggaricae 54: 189-206
AR05810   de Donana, E., et al., Dispersal of invasive and native brine shrimps Artemia (Anostraca) via waterbirds,            2005-      as noted
          Limnology and Oceanography 50(2): 737-742
AR05816   Sanchez, M., et al., Transport of brine shrimp via the digestive system of migratory waders: dispersal               2007-      as noted
          probabilities depend on diet and season, Marine Biology 151:1407-1415
AR05826   Sanchez, M., et al., Comparing the potential for dispersal via waterbird of a native and an invasive brine           2012-      as noted
          shrimp, Freshwater Biology 57: 1896-1903
AR05834   Anderson, W., A preliminary study of the relationship of saltponds and wildlife - south SF Bay., Calif. Fish         1970-      as noted
          and Game 56(4)240-252
AR05841   Book, Chapt. 4: Litchfield, C., et al., The microbial ecology of solar salt plants in Hypersaline Environments       1999-      as noted

AR05857   Oren, A., Diversity of halophilic microorganisms: environments, phylogeny, physiology, and applications, J.          2002-      as noted
          of Industrial Microbiology and Biotechnology 28: 56-63
AR05865   Oren, A., The ecology of Dunaliella in high-salt environments, Journal of Biological research - Thessaloniki,        2014-      as noted
          2014: 21:23
AR05873   Murphey, J. L., Benthic invertebrate response to habitat complexity in south bay salt ponds, San Jose State         2013-12     as noted
          University, Master's Thesis, Paper 4397
AR05965   Takekawa, et al. Avian communities in tidal salt marshes of SF Bay: a review of functional groups by                2011-12     as noted
          foraging guild and habitat association, San Francisco Estuary and Watershed Science
AR05991   Stenzel, L., Informal presentation of Shoreboard Count Data from the Redwood City Salt Plant, retrieved            2011-07-18   as noted
          from SF Regional Board files, Oakland
AR06001   Warnock, N. Synthesis of Scientific Knowledge for Managing Salt Ponds to Protect Bird Populations, PRBO              2005-      as noted




                                                                             Page 14 of 15
                             Case 3:19-cv-05941-WHA Document 53-3 Filed 03/04/20 Page 15 of 15
                                        Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index


NUMBER    TITLE                                                                                                          DATE       SOURCE

AR06048   Pedros-Alio, C., et al., The microbial food web along salinity gradients, Microbiology Ecology 32: 143-155     2000-      as noted

AR06062   Takekawa, J., et al., Avian communities in baylands and artificial salt evaporation ponds of the San           2001-      as noted
          Francisco Bay estuary, Hydrobiologia 466: 317-328
AR06074   Rintoul, C., Warnock, N., and G.W. Page, Breeding status and habitat use of black-necked stilts and            2003-      as noted
          American avocets in South San Francisco Bay, Western Birds 34: 2-14, 2003
AR06079   Water Quality Certification for Maintenance Activities and System Improvements to be Conducted               2010-08-03   SF RWQCB
          Between November of 2009 and November of 2019 at the Cargill Solar Salt Systems in Alameda and San
AR06141   Water Quality Certification for Maintenance Activities and System Improvements to be Conducted               2008-05-12   SF RWQCB
          through September of 2008 at the Cargill Solar Salt Systems in Alameda and San Mateo Counties, Site No.




                                                                          Page 15 of 15
